          Case 2:20-cv-00912-MPK Document 7 Filed 08/21/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JEFFREY JOHN VALENTA,                             )
                                                  )
              Plaintiff,                          )        Civil Action No. 20-912
                                                  )        Magistrate Judge Maureen P. Kelly
                      v.                          )
                                                  )
BI INCORPORATED,                                  )
PRETRIAL/PROBATION SERVICE,                       )
Western District of Pennsylvania and its          )
agents, ERIC LAWSON, CHALENE SCOTT,               )
TARA, Supervisor – Last Name Unknown,             )
and VERN, Last Name Unknown,                      )
                                                  )
              Defendants.                         )


                                       SERVICE ORDER

       AND NOW, this 21st day of August, 2020, the following Order is entered:

       IT IS ORDERED that the United States Marshal is directed to send by certified mail a

copy of the complaint, summons, and this Order to each defendant, as directed by plaintiff, and

because there are federal defendants named herein, the United States Marshal shall also send by

certified mail a copy of the complaint, summons and this Order to the United States Attorney for

the Western District of Pennsylvania and the United States Attorney General.      Costs of service

shall be advanced by the United States.

       THE PLAINTIFF IS FURTHER ADVISED that no defendant is required to respond to

the complaint until the defendant has accepted a copy of the complaint from the United States

Marshal and waived service, or has been served.       Therefore, a motion for default cannot

properly be filed unless the defendant has failed to file an answer, motion to dismiss, or a motion

for additional time to respond, within sixty (60) days after the United States Marshal’s summons
          Case 2:20-cv-00912-MPK Document 7 Filed 08/21/20 Page 2 of 3




has been mailed, if service is waived pursuant to the notice, or within twenty-one (21) days after

being served.

       PLAINTIFF IS HEREBY FURTHER ADVISED that Rule 11 of the Federal Rules of

Civil Procedure (Fed.R.Civ.P.) requires that every pleading must be signed by the filing party or

his counsel and must comply with certain standards.      Among these is that statements or

allegations of fact must be true or have evidentiary support.    This requirement applies to the

complaint, which the plaintiff has already submitted for filing, as well as to any future filings and

submissions by any party.

       IT IS FURTHER ORDERED that plaintiff shall serve upon each defendant or, if an

appearance has been entered by counsel for the defendant, upon said counsel, a copy of every

pleading or other document submitted to the Clerk for consideration by the Court, and plaintiff

shall include on the original document filed a certificate of service stating that a true and correct

copy of the document was mailed to each defendant or his counsel.

       IT IS ORDERED that any and all communication with the Court shall be in the

form of a pleading or motion that shall be filed with the Clerk of Court at the following

address: United States Courthouse, 700 Grant Street, Pittsburgh, PA 15219.             Copies of

pleadings and motions shall not be sent to the judge’s chambers.          Letters/correspondence

sent to the judge’s chambers will not be acknowledged or considered by the Court.

       IT IS FURTHER ORDERED that Plaintiff must keep the court advised of his

current address at all times throughout this litigation.        SPECIFICALLY, Plaintiff is

ordered to notify the court in writing as to any and all address changes, including all

temporary transfers to another jail or prison or other facility.       Plaintiff’s failure to do so

may result in dismissal of this action.
                                                  2
         Case 2:20-cv-00912-MPK Document 7 Filed 08/21/20 Page 3 of 3




       IT IS FURTHER ORDERED that defendants shall file a timely response to the

complaint.

                                       BY THE COURT:

                                       /S/ Maureen P. Kelly
                                       MAUREEN P. KELLY
                                       UNITED STATES MAGISTRATE JUDGE

cc:    United States Marshals Office


       JEFFREY JOHN VALENTA
       35910-068
       FORT DIX
       FEDERAL CORRECTIONAL INSTITUTION
       P.O. BOX 2000
       JOINT BASE MDL, NJ 08640




                                             3
